NUMBER 13-00-150-CV
 
                             COURT OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                                CORPUS CHRISTI
 

 
MIRTA BELL, INDIVIDUALLY AND 
ON BEHALF OF A.B., A MINOR,                                             Appellant,
 
                                                   v.
 
LUPE
WEIR,                                                                          Appellee.
 
 

                        On appeal from the 370th District Court
                                  of Hidalgo
  County, Texas.
 

 
                          MEMORANDUM OPINION
 
                    Before Justices Dorsey, Yañez, and Rodriguez
                                  Opinion by Justice Dorsey
 




Because this
opinion involves well-settled issues of law and the facts are known to the
parties, we resolve this cause in the form of a memorandum opinion pursuant to
Texas Rule of Appellate Procedure 47.1.  Tex. R. App. P. 47.1.  This case involves a collision at a AT@ intersection
with a traffic light.  The two parties
collided in the intersection, and the testimony at trial was disputed regarding
liability and damages.  The jury found
both parties to be fifty percent responsible for causing the accident, and
found the plaintiff had suffered no damages. 
The appellant, who was the plaintiff at trial, challenges the factual
sufficiency of the jury=s findings on
both the negligence and damages issues. 
We have reviewed the evidence and find the verdict to be not against the
great weight and preponderance of the evidence on both points.  See Pool v. Ford Motor Co., 715 S.W.2d
629, 635B36 (Tex.
1986).  Accordingly, we affirm the
judgment of the trial court.
 
______________________________
J. BONNER DORSEY,
Justice
 
Do not publish.
Tex. R.
App. P. 47.3(b).
 
Opinion delivered and filed
this 2nd day of May, 2002.